Remark
	This Office action has been issued in response to amendments filed on 09/18/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michelle Carniaux on March 22, 2021 .
The application has been amended claims as follows:
1.  (Currently Amended) A method for warning a vulnerable road user, comprising the following steps performed by a remote processor:
receiving surroundings signals which represent a surroundings of the road user 
receiving communication address signals which represent a communication address of a mobile communication device which the road user is carrying;
ascertaining, based on the surroundings signals, whether there is an imminent danger to the road user;
based on ascertaining the imminent danger to the road user, generating communication message signals which represent a communication message for the mobile communication device that is to be transmitted to the communication address of the mobile communication device, the communication message including a warning to the road user; and
outputting the generated communication message signals to transmit the communication message to the communication address of the mobile communication device;
wherein, based on the ascertaining of the imminent danger to the road user and based on the road user controlling a vehicle driven by a motor, remote control signals for controlling a lateral and longitudinal guidance of the vehicle are generated in such a way that, when the lateral and longitudinal guidance of the vehicle is controlled based on the remote control signals, the vehicle performs a driving maneuver that reduces an endangerment by the imminent danger to the road user, the remote control signals being output; and
wherein safety condition signals are received which represent at least one safety condition for the road user to be warned and for the vehicle to be controlled remotely, a check being performed to determine whether the at least one safety condition is fulfilled, the communication message signals and the remote control signals being generated based on a result of the check as to whether the at least one safety condition is fulfilled.

2.  The method as recited in claim 1, wherein, based on ascertaining of the imminent danger to the road user, an action instruction is ascertained for the road user, based on the surroundings signals,  to reduce an endangerment by the imminent danger to the road user, the communication message including the action instruction.

3.  The method as recited in claim 1, wherein, based on ascertaining the imminent danger to the road user, control commands for controlling the mobile communication device are ascertained in such a way that, when the mobile communication device is controlled based on the control commands:  (i) the mobile communication device outputs the communication message via a loudspeaker of the mobile communication device at maximum volume, and/or (ii) the mobile communication device emits a ring tone at maximum volume, and/or (iii) a warning is indicated on a display screen of the mobile communication device, and/or (iv) the mobile communication device vibrates.

4.  (Canceled).

5.  (Canceled).

6.  (Currently Amended)  The method as recited in claim [[5]] 1, wherein the at least one safety condition is respectively an element selected from the following 

(ii) existence of a maximum latency of a communication between the mobile communication device and/or the vehicle  and the infrastructure;
(iii) existence of a predetermined computer protection level of a device for performing the steps of the method; 


[[(vi)]] (iv) existence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options; 
(v) existence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options; 
(vi) existence of a plan which includes measures for reducing errors and/or measures in the event of failures of predetermined components and/or algorithms and/or communication options and/or measures for misdiagnoses and/or measures in the event of misinterpretations; 
(vii) existence of one or multiple fallback scenarios; 
(viii) existence of a predetermined function;
(ix) existence of a predetermined traffic situation; 
(x) existence of a predetermined weather;
(xi) a maximally possible time for a respective implementation and/or execution of one of more of the steps of the method; 
(xii) existence of a result of a check to determine that elements and/or functions, which are used for carrying out the method, currently function in a faultless manner.

7.  The method as recited in claim 1, wherein one or more of the steps of the method are documented in a blockchain.

including a remote processor, the remote processor configured to:
receive surroundings signals which represent a surroundings of the road user 
receive communication address signals which represent a communication address of a mobile communication device which the road user is carrying;
ascertain, based on the surroundings signals, whether there is an imminent danger to the road user;
based on ascertaining the imminent danger to the road user, generate communication message signals which represent a communication message for the mobile communication device that is to be transmitted to the communication address of the mobile communication device, the communication message including a warning to the road user; and
output the generated communication message signals to transmit the communication message to the communication address of the mobile communication device;
wherein, based on the ascertaining of the imminent danger to the road user and based on the road user controlling a vehicle driven by a motor, remote control signals for controlling a lateral and longitudinal guidance of the vehicle are generated in such a way that, when the lateral and longitudinal guidance of the vehicle is controlled based on the remote control signals, the vehicle performs a driving maneuver that reduces an endangerment by the imminent danger to the road user, the remote control signals being output; and
wherein safety condition signals are received which represent at least one safety condition for the road user to be warned and for the vehicle to be controlled remotely, a check being performed to determine whether the at least one safety condition is fulfilled, the communication message signals and the remote control signals being generated based on a result of the check as to whether the at least one safety condition is fulfilled.

9.  (Currently Amended)  A non-transitory machine-readable storage medium on which is stored a computer program for warning a vulnerable road user, the computer program, when executed by a remote processor, causing the remote processor to perform:
receiving surroundings signals which represent a surroundings of the road user 

ascertaining, based on the surroundings signals, whether there is an imminent danger to the road user;
based on ascertaining the imminent danger to the road user, generating communication message signals which represent a communication message for the mobile communication device that is to be transmitted to the communication address of the mobile communication device, the communication message including a warning to the road user; and
outputting the generated communication message signals to transmit the communication message to the communication address of the mobile communication device;
wherein, based on the ascertaining of the imminent danger to the road user and based on the road user controlling a vehicle driven by a motor, remote control signals for controlling a lateral and longitudinal guidance of the vehicle are generated in such a way that, when the lateral and longitudinal guidance of the vehicle is controlled based on the remote control signals, the vehicle performs a driving maneuver that reduces an endangerment by the imminent danger to the road user, the remote control signals being output; and
wherein safety condition signals are received which represent at least one safety condition for the road user to be warned and for the vehicle to be controlled remotely, a check being performed to determine whether the at least one safety condition is fulfilled, the communication message signals and the remote control signals being generated based on a result of the check as to whether the at least one safety condition is fulfilled.


Allowable Subject Matter
	Claims 1-3,6-9 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Cemper (US Pub No. 20090002197) directed to methods are provided for alerting a pedestrian, such as a visually impaired pedestrian, of a vehicle in the 
The prior art of record is different than the claimed invention because in the claimed invention the safety condition signals are received which represent at least one safety condition for the road user to be warned and for the vehicle to be controlled remotely, a check being performed to determine whether the at least one safety condition is fulfilled, the communication message signals and the remote control signals being generated based on a result of the check as to whether the at least one safety condition is fulfilled. This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 8-9.  Accordingly claims 1-3,6-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687